Case 7:20-cv-30021-TTC-RSB Document 9 Filed 04/30/20 Page 1 of 2 Pageid#: 173




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


GEORGE WESLEY HUGUELY, V,

         Petitioner,
V.                                                 Civil Action No. 3:20CV306-HEH

HAROLD W. CLARKE,

         Respondent.


                                 MEMORANDUM ORDER
                  (Transferring Action to Western District of Virginia)

         Petitioner, a Virginia prisoner proceeding with counsel, brings this petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2254. The conviction under challenge

occurred in the Western District of Virginia. Therefore, in light of the substantial

advantages in resolving federal habeas actions in the federal district court that is nearest

to the site from whence the underlying state conviction arose,see Braden v. 30th Judicial

Circuit Court, 410 U.S. 484,497-99(1973), the Court will transfer this case to the

Western District of Virginia.

         Accordingly, it is hereby ORDERED:

         1.     That this action is FILED solely for the administrative convenience ofthe

Clerk;

         2.     The action is TRANSFERRED to the United States District Court for the

Western District of Virginia. The Clerk of this Court is directed to transfer all pleadings
Case 7:20-cv-30021-TTC-RSB Document 9 Filed 04/30/20 Page 2 of 2 Pageid#: 174




filed in this case to the Clerk ofthe United States District Court for the Western District

of Virginia.

       The Clerk is DIRECTED to send a copy of the Memorandum Order to counsel of

record.


       It is so ORDERED.

                                                            /s/
                                   HENRY E. HUDSON
Date: Al>r;I 3^ 2oZO               SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
